Title: From George Washington to Samuel Purviance, Jr., 8 September 1781
From: Washington, George
To: Purviance, Samuel, Jr.


                  
                     To the Citizens & Inhabitants of the Town of Baltimore
                     Gentlemen
                     Baltimore 8th Sepr 1781
                  
                  With the warmest Sense of Gratitude & Affection, I accept your kind Congratulations on my Arrival in this Town—permit me to assure you that I participate in your Felicity, from the Happiness I feel in having this opportunity to pay my Respects to your worthy Inhabitants.
                  If during the long & trying Period in which my Military Services have been Employed for the Interests of the United States & for the Establishment of their Rights, I have acquitted myself to the Acceptance of my fellow Citizens—If my Various fortunes in the field—If my Attention to the Civil Powers of the States—have in any Wise subserved the general good of the Public; In this View of my Conduct I feel myself happy—& in this Consideration I rejoice in your general Joy. 
                  The happy & eventfull Successes of our Troops in the Southern States, as they reflect Glory on the American Arms, & particular Honor on the gallant officers & men immediately active in that Department, warm my Heart with pleasure & Delight.
                  The generous & decided Part which our Allies are takg in our Cause, calls for our utmost Gratitude—the late arrival of the formidable Fleet of his most Christian Majesty on our Coasts, is a Source of particular Joy; & gives us the most pleasing prospect of the happiest Successes, which may terminate in an honorable & lastg Peace.
                  I most sincerely thank you for your Prayers & good Wishes—May the Author of all Blessing aid our united Exertions in the Cause of Liberty—And may the particular Favor of Heaven rest on you gentlemen—& the worthy Citizens of this flourishg Town of Baltimore.
                  
               